PER CURIAM
Employer seeks review of an order of the Workers’ Compensation Board affirming and adopting the referee’s order, which concluded that claimant’s occupational disease claim was compensable, because her work was a material contributing cause of the condition. Employer asserts that the Board relied on an erroneous interpretation of ORS 656.802. Employer is correct. We recently decided that the 1987 legislature did not intend to change the major contributing cause standard. Aetna Casualty Co. v. Aschbacher, 107 Or App 494, 812 P2d 844 (1991).
Although the referee’s opinion suggested that one of the four doctors’ reports would support a finding that claimant’s work was the major contributing cause of her condition, and we think the record contains substantial evidence to support such a finding, neither the referee nor the Board made that finding. Rather, the referee concluded that “all of the medical opinions in the record establish at the very least that claimant’s work was a material contributing cause.” (Emphasis supplied.) Therefore, we must reverse and remand for reconsideration of whether claimant’s work was the major contributing cause of her condition. Liberty Northwest Ins. Corp. v. Damm, 107 Or App 764, 812 P2d 854 (1991).
Reversed and remanded for reconsideration.